Case 4:19-cv-00577-ALM-KPJ Document 36 Filed 02/24/20 Page 1 of 9 PagelID#: 431

PREFERRED PRocess SERVERS Inc.

166-06 24th Road, Whitestone, NY 11357 Phone 718-362-4890 -- FAX 718-352-0400
info@ppservers.com

Pp A I D Due By: 03/25/2020
Invoice Date: 2/24/2020

Invoice #: 1485904

 

 

 

 

 

Attn:
TY CLEVENGER
PO BOX 20753
BROOKLYN, NY 11202 TOTAL INVOICE AMOUNT DUE
$0.00
Job#: 1485904 Your #:; butowsky vs. wigdor Recipient: Date Received:
Plaintiff; EDWARD BUTOWSKY DAVID E. GOTTLIEB 2/18/2020
Defendant; DOUGLAS H. WIGDOR, JEANNE M, CHRISTENSEN, Person Served: Completed:
Index Number 4:19-C'V-00577-ALM Monica Doe 2/21/2020
Documents: SUMMONS IN A CIVIL ACTION - FIRST AMENDED WIGDOR LLP:85 5TH AVE, 5TH FLR, NEW YORK, NY
Description aty Fee __‘ Total Fee
Standard Service 1 $65.00 $65.00
COPIES #70 $0.10 $17.00
Job Total Due = $0.00
2/14/2020 Payment Check # $-82.00
Job Total Recd = -$82.00
Job #: 1485905 Your #: butowsky vs. wigdor Recipient: Date Received:
Plaintiff: EDWARD BUTOWSKY LAWRENCE M. PEARSON 2/18/2020
Defendant: DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, Person Served: Completed:
Index Number 4:19-CV-00577-ALM Monica Doe 2/21/2020
Documents: SUMMONS IN A CIVILACTION - FIRST AMENDED WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY
Description Qty Fee _‘ Total Fee
Second defendant at same address 1 $25,00 $25.00
Job Total Due = $0.00
2/44/2020 Payment Check # $-25.00

 

 
Case 4:19-cv-00577-ALM-KPJ Document 36 Filed 02/24/20 Page 2 of 9 PagelD#: 432
PREFERRED PRocess SERVERS Inc.

4166-06 24th Road, Whitestone, NY 11357 Phone 718-362-4890 -- FAX 718-352-0400
info@ppservers.com

 

 

 

invoice For: TY CLEVENGER

 

 

 

 

Job#: 1485906 Your #: butowsky vs. wigdor Recipient: Date Received:
Plaintiff; EDWARD BUTOWSKY WIGDOR LLP 2/18/2020
Defendant: DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, Person Served: Completed:
Index Number 4:19-C\V-00577-ALM Monica Doe 2/21/2020
Documents: SUMMONS INACGIVILACTION - FIRST AMENDED WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY
Description Qty Fee Total Fee
Second defendant at same address 4 $25.00 $25.00
Job TotalDue= $0.00
2/14/2020 Payment Check # $-25.00
Job Total Recd = -$25.00
Job#: 1485907 Your #: butowsky vs, wigdor Recipient: Bate Received:
Plaintiff; EDWARD BUTOWSKY JEANNE M. CHRISTENSEN 2/18/2020
Defendant: DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, Person Served: Completed:
Index Number 4:19-CV-00577-ALM Monica Doe 2/21/2020
Documents: SUMMONS INACIVILACTION - FIRST AMENDED WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY
Description Qty Fee ‘Total Fee
Second defendant at same address 1 $25.00 $25.00
Job TotalDue= «$0.00
2/14/2020 Payment Check # $-25.00
Job Total Recd = ~$25.00
Job#: 1485908 Your #: butowsky vs. wigdor Recipient: Date Received:
Plaintiff; EDWARD BUTOWSKY MICHAEL J. WILLEMIN 2/18/2020
Defendant: DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, Person Served: Completed:
index Number 4:19-CV-00577-ALM Monica Doe 2/21/2020
Documents: SUMMONS IN A CIVILACTION - FIRST AMENDED WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY
Description Qty Fee _‘ Total Fee
Second defendant at same address 4 $25.00 $25.00
Job TotalDue= _ $0.00
2/14/2020 Payment Check # $-25.00
Job Total Recd = -$25.00
Job#: 1485909 Your #: butowsky vs. wiqdor Recipient: Date Received:
Plaintiff: EDWARD BUTOWSKY DOUGLAS H. WIGDOR 2/18/2020
Defendant: DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, Person Served: Completed:
Index Number 4:19-CV-00577-ALM Monica Doe 2/21/2020
Documents: SUMMONS IN A CIVIL ACTION - FIRST AMENDED WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY
Description Qty Fee _ Total Fee
Second defendant at same address 1 $25.00 $25.00
Job Total Due = $0.00
2/14/2020 Payment Check # $-25.00

 

 

 
Case 4:19-cv-00577-ALM-KPJ Document 36 Filed 02/24/20 Page 3 of 9 PagelD#: 433
PREFERRED Process SERVERS INC.

166-06 24th Road, Whitestone, NY 11357 Phone 718-362-4890 -- FAX 718-352-0400
info@ppservers.com

 

 

 

 

Invoice For: TY CLEVENGER

TOTAL INVOICE CHARGES: $207.00
TOTAL INVOICE PAYMENTS: -$207.00
TOTAL INVOICE AMOUNT DUE: $0.00

 
UNITED GPSFES: OBTRICPTZOUREM-KPJ Document 36 Filed 02/24/20 Page 4 of 9 PagelD #ob484 485904

STATE OF TEXAS, COUNTY OF EASTERN DISTRICT
Attorney: TY CLEVENGER

Address: PO BOX 20753 BROOKLYN, NY 411202

 

 

 

EDWARD BUTOWSKY Index Number: 4:19-CV-00577-ALM
Vs Plaintiff Client’s File No.: butowsky vs. wigdor
DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, MICHAEL J, WILLEMIN, DAVID E. Court Date:
GOTTLIEB, LAWRENCE M. PEARSON, ROD WHEELER AND WIGDOR LLP
Defendant Date Filed: 12/19/2019
STATE OF NEW YORK, COUNTY OF QUEENS, 35.:
ERIKA TEJEDA, being sworn says: AFFIDAVIT OF SERVICE

Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 2/21/2020, at 4:07 PM at: WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY 10003 Deponent served the within SUMMONS IN A
CIVIL ACTION - FIRST AMENDED COMPLAINT

On: DAVID E. GOTTLIEB , Defendant therein named.

—] #1 SUITABLE AGE PERSON
By delivering thereat a true copy of each to Manica Doe (Co-Worker) a person of suitable age and discretion. Said premises is recipient's:[X] actual place
of business / employment [} dwelling house (usual place of abode) within the state.

BY #2 DESCRIPTION

Sex: Female Color of skin: Black Color of hair: Black Glasses:

Age: 40 Height: 5ft 4in - 5ft 8in Weight: 131-160 Lbs. Other Features:

DY #3 MILITARY SERVICE
f asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and cbservations above narrated.

[1 #4 WITNESS FEES
Subpoena Fee Tendered in the amount of

C) #5 OTHER

Rl #6 MAILING ~
Deponent completed service by depositing a copy of the said documents in a postpaid properly addressed envelope, bearing the words "Personal
and Confidential" by first class mail on: 02/24/2020 in an official depository of the United States Postal Service in the State af New York.

Sworn to before me on 02/24/2020

NOTARY PUBLIC, State of New CD ERIKA

No. 04606025621, Qualified in Quaens County T DA
Term Expires, August 3, 2023 BCA License 88563

 

 

 

Prererrep Process SERVERS Inc 166-06 241u Ro, LL, Warresrone, NY 11357 718-362-4896 Lich2003 142-DCA

 

 
UNITED SPSFES BR ERIGPTOUREM-KPJ Document 36 Filed 02/24/20 Page 5 of 9 PagelD #op485.485905

STATE OF TEXAS, COUNTY OF EASTERN DISTRICT
Attorney: TY CLEVENGER

Address: PO BOX 20753 BROOKLYN, NY 11202

 

OT ONSEN index Number: 4:19-CV-00577-ALM
vs Plaintiff Client’s File No.: butowsky vs. wigdor
DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, MICHAEL J. WILLEMIN, DAVID E, Court Date:
GOTTLIEB, LAWRENCE M. PEARSON, ROD WHEELER AND WIGDOR LLP
Defendant Date Filed: 12/19/2019

 

 

STATE OF NEW YORK, COUNTY OF QUEENS, 5S.:
ERIKA TEJEDA, being sworn says: AFFIDAVIT OF SERVICE
Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 2/21/2020, at 4:01 PM at: WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK, NY 10003 Deponent served the within SUMMONS IN A
CIVIL ACTION - FIRST AMENDED COMPLAINT

On: LAWRENCE M. PEARSON , Defendant therein named.

] #1 SUITABLE AGE PERSON
By delivering thereat a true copy of aach to Monica Das (Co-Worker) a person of suitable age and discretion. Said premises is recipient's:[X] actual place
of business / employment [] dwelling house (usual place of abode) within the state.

(1 #2 DESCRIPTION

Sex: Female Color of skin: Black Color of hair: Black Glasses:

Age: 40 Height: 5ft 4in - Sft 8in Weight: 131-160 Lbs. Other Features:

I #3 MILITARY SERVICE
| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.

[] #4 WITNESS FEES
Subpoena Fee Tendered in the amount of

(J #5 OTHER

#6 MAILING
Deponent completed service by depositing a copy of the said documents in a postpaid properly addressed envelope, bearing the words "Personal
and Confidential" by first class mail on: 2/24/2020 in an official depository of the United States Postal Service in the State of New York.

 

“|
Sworn to before me on 2/24/2020
t ¥
NOTARY PUBLIC, Stat
No. 01G06025621, Qulitied in Queene County ERIKA YEPEDA
Term Expires, August 3, 2023 DCA License ## 7088563

 

Prererrep Process Servers Inc 166-06 247TH Ro, EL, Wuirestone, N¥ 11357 718-362-4890 Lic#2003 142-DCA

 
UNITED GASEES: DBTRIEPLOUREM-KPJ Document 36 Filed 02/24/20 Page 6 of 9 PagelD #ob484485907

STATE OF TEXAS, COUNTY OF EASTERN DISTRICT
Attorney: TY CLEVENGER

Address: PO BOX 20753 BROOKLYN, NY 11202

 

 

 

eee Index Number: 4:19-CV-00577-ALM
vs Plainitt | Client’s File No.: butowsky vs. wigdor
DOUGLAS H. WIGDOR, JEANNE M, CHRISTENSEN, MICHAEL J. WILLEMIN, DAVID E. Court Date:
GOTTLIEB, LAWRENCE M. PEARSON, ROD WHEELER AND WIGDOR LLP
Defendant Date Filed: 12/19/2019
STATE OF NEW YORK, COUNTY OF QUEENS, 85.: AFFIDAVIT OF SERVICE

ERIKA TEJEDA, being sworn says:

Deponent is nat a party herein; is over the age of 18 years and resides in the State of New York.

On 2/21/2020, at 4:07 PM at: WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK, NY 10003 Deponent served the within SUMMONS INA
CIVIL ACTION - FIRST AMENDED COMPLAINT

On: JEANNE M. CHRISTENSEN , Defendant therein named.

] #7 SUITABLE AGE PERSON

By delivering thereat a true copy of each to Monica Doe (Co-Worker a person of suitable age and discretion. Said premises is recipient's:[X] actual place
of business / employment [] dwelling house (usual place of abode} within the state.

#2 DESCRIPTION

Sex: Female Color of skin: Black Color of hair: Black Glasses:

Age: 40 Height: 5ft 4in - 5ft 8in Weight: 131-160 Lbs. Other Features:

#3 MILITARY SERVICE

| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.

#4 WITNESS FEES
Subpoena Fee Tendered in the amount of

#5 OTHER

#6 MAILING
Deponent completed service by depositing a copy of the said documents in a postpaid properly addressed envelope, bearing the words "Personal
and Confidential" by first class mail on: 2/24/2020 in an official depository of the United States Pestal Service in the State of New York.

Sworn to before me on 2/24/2020 Ey
fk s U
os)

No, 01606026621, Qualified in Queens County ER|KATEJEDA

 

Term Expires, August 3, 2023 BCA Lic # 1088563

 

Prererrep Process SERVERS Inc 166-06 24TH Ro, LL, Wurresrone, NY L357 718-362-4890 Lic#2003 142-DCA

 

 
UNITED GBSEES:DESTRIODEGUAEM-KPJ Document 36 Filed 02/24/20 Page 7 of 9 PagelD #ob487485908

STATE OF TEXAS, COUNTY OF EASTERN DISTRICT
Attorney: TY CLEVENGER

Address: PO BOX 20753 BROOKLYN, NY 11202

 

EDWARD BUTOWSKY Index Number: 4:19-CV-00577-ALM
vs Plaintiff Client’s File No.: butowsky vs. wigdor
DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, MICHAEL J. WILLEMIN, DAVID E. Court Date:

GOTTLIEB, LAWRENCE M. PEARSON, ROD WHEELER AND WIGDOR LLP

Defendant Date Filed: 12/19/2019

STATE OF NEW YORK, COUNTY OF QUEENS, SS.: AFFIDAVIT OF SERVICE

 

 

ERIKA TEJEDA, being sworn says:
Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 2/21/2020, at 4:01 PM at: WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY 10003 Deponent served the within SUMMONS INA
CIVIL ACTION - FIRST AMENDED COMPLAINT

On: MICHAEL J. WILLEMIN , Defendant therein named.

Bq #1 SUITABLE AGE PERSON
By delivering thereat a true copy of each to Monica Dee (Co-Worker) a person of suitable age and discretion. Said premises is recipient's:[X] actual place
of business / employment [] dwelling house (usual place of abode} within the state.

Bd #2 DESCRIPTION

Sex: Female Color of skin: Black Color of hair: Black Glasses:

Age: 46 Height: 5ft 4in - 5ft 8in Weight: 131-166 Lbs. Other Features:

Dd #3 MILITARY SERVICE
| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply, The source of my information and the grounds of my belief are the conversations and observations above narrated.

fC #4 WITNESS FEES
Subpoena Fee Tendered in the amount of

0 #5 OTHER

BI #6 MAILING
Deponent completed service by depositing a copy of the said documents In a postpaid preperly addressed envelope, bearing the words "Personal
and Confidential" by first class mail on: 2/24/2020 in an official depository of the United States Postal Service in the State of New York.

Sworn to before me on 2/24/2020 /

NOTARY PUBLIC, State of New U * ERI ELEDA

No, 01606025621, Qualified in Queens County
Term Expires, August 3, 2023 DCA Licenge’ # 1088563

 

 

Prererred Process Servers INC 166-06 24TH Rp, LL, Wairestone, NY 11357 718-362-4890 L1c#2003 142-DCA

 
UNITED Gaates: b8STRIOPLOVAEM-KPJ Document 36 Filed 02/24/20 Page 8 of 9 PagelD #ob488\485909

STATE OF TEXAS, COUNTY OF EASTERN DISTRICT
Attorney: TY CLEVENGER

Address: PO BOX 20753 BROOKLYN, NY 11202

 

 

 

 

EDWARD BUTOWSKY Index Number: 4:19-CV-00577-ALM
vs Plaintit Client’s File No.: butowsky vs. wigdor
DOUGLAS H, WIGDOR, JEANNE M, CHRISTENSEN, MICHAEL J. WILLEMIN, DAVID E. Court Date:
GOTTLIEB, LAWRENCE M. PEARSON, ROD WHEELER AND WIGDOR LLP
Defendant Date Filed: 12/19/2019
STATE OF NEW YORK, COUNTY OF QUEENS, SS:: AFFIDAVIT OF SERVICE

ERIKA TEJEDA, being sworn says:
Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 2/21/2020, at 4:01 PM at: WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY 10003 Deponent served the within SUMMONS IN A
CIVIL ACTION - FIRST AMENDED COMPLAINT

 

On: DOUGLAS H. WIGDOR , Defendant therein named.

i #1 SUITABLE AGE PERSON
By delivering thereat a true copy of each to Monica Doe (Co-Worker) a person of suitable age and discretion. Said premises is recipient's‘[X] actual place
of business / employment [] dwelling house (usual place of abode) within the state.

| #2 DESCRIPTION

Sex: Female Color of skin: Black Color of hair: Black Glasses:

Age: 40 Height: 5ft 4in - 5ft Sin Weight: 131-160 Lbs. Other Features:

I #3 MILITARY SERVICE
| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.

(] #4 WITNESS FEES
Subpoena Fee Tendered in the amount of
[] #5 OTHER

2b) #6 MAILING
Deponent completed service by depositing a copy of the said documents in a postpaid properly addressed envelope, bearing the words "Personal
and Confidential" by first class mall on: 2/24/2020 in an official depositary of the United States Postal Service in the State of New York.

Sworn to before me on 2/24/2020 g Vy
Deg Z ; i iL

No, 01608025624, duallied In Queens County ERIKA TEJEDA
Term Expires, August 3, 2023 DCA License # 1088563

 

 

Prererrep Process SERVERS INC 166-06 24TH Ro, LL, Wurrestone, N¥ U1357 718-362-4890 Lrc#2003 142-DCA
UNITED GASEES:OBTRIOPSOUREM-KPJ Document 36 Filed 02/24/20 Page 9 of 9 PagelD #@b489.485906
STATE OF TEXAS, COUNTY OF EASTERN DISTRICT

Attorney: TY CLEVENGER
Address: PO BOX 20753 BROOKLYN, NY 14202

 

EDWARD BUTOWSKY Index Number: 4:19-C\V-00577-ALM
vs Plaintiff Client’s File No.: butowsky vs. wigdor
DOUGLAS H. WIGDOR, JEANNE M. CHRISTENSEN, MICHAEL J. WILLEMIN, DAVID E. Court Date:

GOTTLIEB, LAWRENCE M. PEARSON, ROD WHEELER AND WIGDOR LLP
Defendant Date Filed: 12/19/2019

 

 

STATE OF NEW YORK, COUNTY OF QUEENS, SS. AFFIDAVIT OF SERVICE

ERIKA TEJEDA, being sworn says:
Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 2/21/2020, at 4:07 PM at: WIGDOR LLP:85 5TH AVE, 5TH FLR , NEW YORK , NY 10003 Deponent served the within SUMMONS IN A
CIVIL ACTION - FIRST AMENDED COMPLAINT

On: WIGDOR LLP , Defendant therein named.

[x] #1 Corporation or Partnership or Trust or LLC
By delivering thereat a true copy of each to Monica Doe personally. Deponent knew said corporation/partnership/trust/LLC so served to be the
corporation/partnership/trustv/LLC described in said aforementioned document as said defendant and knew said individual to be General Agent thereof.
Bd #2 DESCRIPTION

Sex: Female Color of skin: Black Color of hair: Black Glasses:

Age: 40 Height: 5ft 4in - 5ft 8in Weight: 131-160 Lbs. Other Features:

[] #3 WITNESS FEES
Subpoena Fee Tendered in the amount of

Ci #4 0THER

 

Sworn to before me on 02/24/2020 £ iY
NOTARY PUBLIC, St af N é 5 F Z
, otate of Nev
Ne. 01606025621, Qualified in ‘Queens ney ERIKA y EDA
Term Expires, August 3, 2023 DCA Licefisé# 1088563

'

 

Prererrep Process SERVERS Inc 166-06 247TH Ro, LL, Warirestone, N¥ LI357 718-362-4890 Lick2003 142-DCA

 

 
